Citation Nr: 1601969	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC).

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.
 

REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Esq.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1966 to December 1969, and from November 1977 to May 1978.  He died in April 1992.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Regional Office (RO) in St. Paul, Minnesota, in which the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  This case has since been transferred to the RO in Muskogee, Oklahoma.  

The Board denied this claim in a January 2015 decision.  The Appellant then appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In November 2015, pursuant to a November 2015 Joint Motion for Partial Remand (JMR), the Court issued an Order that vacated the Board's decision and remanded the claim to the Board for further proceedings.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. There are no documents in the Veteran's VBMS file. A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record reflects that the Appellant filed an original claim for DIC benefits and death pension in April 2003.  The RO, however, found that there was an underlying issue of the Appellant's eligibility for such benefits based on her status.  In a May 2003 decision, the RO denied the Appellant entitlement to DIC, death pension, and accrued benefits.  The RO advised the Appellant that her claim was denied because the evidence of record failed to show that she was the Veteran's surviving spouse.  The Appellant filed a notice of disagreement in October 2003 declaring that she was indeed the surviving spouse.  In a January 2004 statement of the case, the RO phrased the issue as "[e]ntitlement to DIC, death pension, and accrued benefits" but adjudicated only the issue of the Appellant's entitlement to be considered the Veteran's surviving spouse.  The Appellant then filed VA Form 9 in April 2004 in which she included evidence establishing her status as the surviving spouse.  See April 2004 VA Form 9.  In addition, the April 2004 Form 9 reflected a request for a hearing before the Board at the local VA office.  Id.  Thereafter, a June 2004 Administration Decision found that the Appellant was entitled to status as the Veteran's surviving spouse and a June 2004 rating decision adjudicated the Appellant's claim for DIC on the merits.  The Appellant was advised of her rights, but did not express her disagreement or in any way appeal the June 2004 rating decision.  The RO denied a subsequent claim for death pension in September 2004.  Subsequently, the RO denied a June 2007 DIC claim in an August 2007 rating decision which the Appellant did not appeal.  No further communication regarding her claim of entitlement to service connection for the cause of the Veteran's death was received until August 2011, when VA received her petition to reopen the claim for entitlement to service connection for the cause of the Veteran's death.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

The JMR observed that, with regard to the Appellant's April 2004 Form 9, "the evidence may demonstrate that Appellant's claim was never fully adjudicated and is still pending."  See November 2015 JMR ("remand is warranted...with respect to the issue...whether Appellant had properly perfected her appeal of the initial May 2003 rating decision via the April 2004 VA Form 9.")  Pursuant to the JMR, the Board will construe the April 2004 VA Form 9 as a properly perfected appeal of the initial May 2003 rating decision.  Consequently, the Board finds that the claim of entitlement to DIC, death pension, and accrued benefits has been pending Board review, with an outstanding hearing request, since VA received the Appellant's April 2004 Form 9.  See 38 U.S.C.A. § 7105(a).  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

To ensure full compliance with due process requirements, a remand is required.  Given the Appellant's proper request under the circumstances, the Board finds that the Appellant must be scheduled for a travel Board hearing.

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a hearing to be held at the RO before a Veterans Law Judge via travel board, at the earliest opportunity possible.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

